Citation Nr: 1538339	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a lung disorder, to include as due to asbestosis exposure.

4.  Entitlement to service connection for residuals of head trauma.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for frontal sinus osteoma.

8.  Entitlement to service connection for chronic rhinitis/sinusitis.

9.  Entitlement to service connection for renal cell carcinoma.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

11.  Entitlement to service connection for a cervical spine disorder.

12.  Entitlement to service connection for a neck tumor/cyst.

13.  Entitlement to service connection for a bilateral foot disorder.

14.  Entitlement to service connection for a bilateral shoulder disorder.

15.  Entitlement to service connection for residuals of lacerated bilateral big toes.

16.  Entitlement to service connection for gastritis.

17.  Entitlement to service connection for gastric carcinoid tumors.

18.  Entitlement to service connection for a bilateral shin disorder.

19.  Entitlement to service connection for coronary artery disease.

20.  Entitlement to service connection for a lumbar spine disorder.

21.  Entitlement to service connection for sciatica and radiculopathy of the left lower extremity.

22.  Entitlement to service connection for left cervical radiculopathy.

23.  Entitlement to service connection for a larynx disorder.

24.  Entitlement to service connection for a pharynx disorder.

25.  Entitlement to service connection for residuals of a bilateral elbow injury.
26.  Entitlement to service connection for residuals of a rib injury.

27.  Entitlement to service connection for septoplasty and nasal ablation.

28.  Entitlement to service connection for achalasia.

29.  Entitlement to service connection for a right knee disorder.

30.  Entitlement to an initial compensable rating for bilateral hearing loss.

31.  Entitlement to a compensable rating for folliculitis.

32.  Entitlement to a compensable rating for tinea pedis.

33.  Entitlement to a rating in excess of 10 percent for osteochondral defect of the talus, left ankle.

34.  Entitlement to a rating in excess of 10 percent for tinnitus.

35.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and May 2014 rating decisions of the VA Regional Office (RO) in Phoenix, Arizona.  

The Veteran was previously represented by The American Legion (AL).  However, in July 2013 and August 2014, the Veteran submitted VA Forms 21-22a, "Appointment of Individual as Claimant's Representative," in favor of the attorney listed on the first page.  As those VA Forms 21-22a superseded the previous power of attorney in favor of the AL, the Board concludes that the attorney listed on the first page is the Veteran's representative.

The Board observes that in September 2003 and May 2004, the Veteran filed claims for service connection for frontal sinus osteoma, headaches, and hypertension, which were denied in a February 2005 rating decision.  As additional evidence was submitted with respect to the issues of service connection for frontal sinus osteoma and headaches within one year of that determination, the RO reconsidered those issues and again denied them in the July 2006 rating decision on appeal.  As this evidence is considered as having been filed in connection with the September 2003 claim, the prior February 2005 rating decision did not become final as to those two issues.  See 38 C.F.R. § 3.156(b).  However, additional evidence pertinent to the issue of service connection for hypertension was not submitted.  Consequently, the Board considers the Veteran's claim for hypertension to be a petition to reopen and the claims for frontal sinus osteoma and headaches to be original claims.  Therefore, the issues have been characterized as such in this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regrettably, a remand is necessary.  In a November 2014 substantive appeal, the Veteran's representative requested a videoconference hearing before a Veterans Law Judge (VLJ).  Therefore, a remand is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




